Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 1 of 13 Page ID #3005



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF ILLINOIS


   FIRST IMPRESSIONS SALON, INC., et al.,

                  Plaintiffs,
   v.                                                         Case No: 3:13-cv-00454 (NJR)(SCW)

   NATIONAL MILK PRODUCERS
   FEDERATION, et al.,

                  Defendants.


                    MEMORANDUM IN SUPPORT OF CLASS COUNSEL’S
                      MOTION FOR ENTRY OF A SET-ASIDE ORDER

          COMES NOW Co-Lead Class Counsel for Plaintiffs (“Class Counsel”), and respectfully

   submits this Memorandum of Law in Support of Class Counsel’s Motion for Entry of a Set-Aside

   Order, as follows:

                                         INTRODUCTION

          Class Counsel respectfully requests that the Court enter an order that provides a mechanism

   for Class Counsel to seek compensation for work performed and costs incurred in this litigation

   that has benefited all purchasers of butter and cheese (“Class Members”). Specifically, Class

   Counsel requests an order that: 1) establishes “set-asides” from any settlement or judgment

   involving the claims in this litigation and any class-members who have opted out of this class

   action (“Opt-Out Plaintiffs”); and, 2) requires Defendants to notify Class Counsel in the event of

   any such settlement or judgment.

          When faced with similar circumstances, courts across the country have entered set-aside

   orders, like that requested here, so that all counsel who have conferred a common benefit may

   apply for fair compensation for their work and expenditures. Class Counsel believes the entry of
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 2 of 13 Page ID #3006



   such a set-aside order will promote efficiency and avoid ambiguity, and therefore requests that the

   Court enter an order requiring a percentage of any settlement or judgment obtained by an Opt-Out

   Plaintiff be withheld by Defendants and deposited into an escrow account. Payments from the

   account to compensate Class Counsel for common benefit work will be subject to Court approval

   after a showing by Class Counsel that specifies the benefits conferred, legal work performed, and

   costs incurred by Class Counsel. Further, Class Counsel requests that the Court’s order requires

   Defendants to notify Class Counsel in the event of any such settlement or judgment to ensure Class

   Counsel has knowledge of all applicable recoveries by Opt-Out Plaintiffs.

                                     RELEVANT BACKGROUND

          On May 5, 2013, Plaintiffs filed a class action complaint against Defendants based on

   Defendants’ engagement in a price-fixing conspiracy that increased the price of raw milk and

   manufactured dairy products through premature “herd retirements.” (Dkt. Nos 1-4). Since then,

   Class Counsel’s hard work in bringing the litigation to its current posture has benefitted all litigants

   in the case. First, Class Counsel successfully responded to Defendants’ motions to dismiss. (Dkt.

   No. 250). While the motions to dismiss were pending, Class Counsel spent time and resources

   organizing and negotiating several procedural orders – including, inter alia, the ESI Discovery

   Protocol and Protective Order (Dkt. Nos. 126, 127), the Stipulated Order Regarding Plaintiffs’

   Class Certification Expert (Dkt. No. 232), and several scheduling orders (Dkt. Nos. 110, 149, 179,

   212, 215, 241, 309, 366). Likewise, Class Counsel participated in regular status conferences and

   hearings before Magistrate Judge Stephen C. Williams and U.S. District Judge Nancy J.

   Rosenstengel. (See, e.g., Dkt. Nos. 94, 132, 145, 161, 178, 224, 230, 239, 283, 287, 320, 363, 365).

          Class Counsel has also extensively participated in discovery. For example, Class Counsel

   drafted document requests to Defendants; prepared requests for admissions providing for critical




                                                      2
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 3 of 13 Page ID #3007



   concessions; held extensive negotiations with Defendants as to appropriate search terms and

   custodians; and reviewed productions of documents central to formulating the operative Third

   Amended Consolidated Class Action Complaint. Defendants asserted objections to discovery

   requests at nearly every turn; therefore, Class Counsel participated in several meet-and-confers

   between with Defendants on a wide-range of discovery issues, and, where necessary, litigated

   crucial discovery disputes before Magistrate Judge Williams. (See e.g., Dkt. Nos. 306, 308, 315,

   317, 332). Additionally, Class Counsel has taken and defended numerous depositions at this

   juncture.

          During this time, several related cases were consolidated with this action. (Dkt. Nos. 82,

   100, 171). With the addition of each new case, Class Counsel crafted and filed amended

   consolidated complaints, including the operative Third Amended Consolidated Class Action

   Complaint. (Dkt. Nos. 57, 102, 182). Further, Class Counsel conducted substantial briefing on

   class certification. (Dkt. Nos. 3, 4, 58, 133, 134, 220, 221, 244, 245, 261, 289, 290). These efforts

   ultimately proved successful when the Court certified a class of Buyers that consists of two

   subclasses: 1) All persons and entities in the United States that purchased butter directly from one

   or more of Defendants during the period from December 6, 2008 to July 31, 2013; and 2) All

   persons and entities in the United States that purchased cheese directly from one or more of

   Defendants during the period from December 6, 2008 to July 31, 2013. (Dkt. No. 291). And, on

   December 8, 2017, the Court entered an Order that appointed John (Don) Barrett, Dianne Nast,

   and Michael Roberts as Co-Lead Class Counsel in this litigation. (Dkt. No. 301).

          In short, all Class Members have benefitted and will continue to benefit from Class

   Counsel’s vigorous prosecution of this matter. Although a few entities have elected to opt-out of

   the class and may pursue their claims against Defendants independently by either entering into




                                                    3
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 4 of 13 Page ID #3008



   settlement negotiations or filing their own lawsuits, that does not diminish the value of any work

   Class Counsel performed to their benefit. Unlike many antitrust cases, there was no prior

   Department of Justice action or government proceeding regarding the claims in this action for

   Plaintiffs to seek and gain information and documents from. In fact, but for Class Counsel’s

   thorough investigation into this price-fixing conspiracy and hard work in litigating the case thus

   far, Opt-Out Plaintiffs would not have the information necessary to file their own independent

   lawsuits or to settle their claims with Defendants.

                                              ARGUMENT

          Class Counsel have led the way on every front of this litigation, and have spent significant

   time and resources in investigating, initiating, and bringing this lawsuit. This includes defeating

   Defendants’ motions to dismiss, conducting extensive written discovery and related motion

   practice, and successfully preparing and arguing class certification motions. Now that a class has

   been certified in this litigation, Class Members are certainly within their rights to elect to opt out

   and seek recovery outside of the class mechanism. However, such Opt-Out Plaintiffs should not

   be permitted to reap the benefits from Class Counsel’s work over the past five years without

   providing reasonable compensation for such. To allow this would permit Opt-Out Plaintiffs to rely

   on the hard work of others and benefit from this litigation, yet avoid sharing in the full burden and

   expense of same.

   I.     THE COURT SHOULD ENTER A SET-ASIDE ORDER.

          A.      The Court Has Discretion to Set Aside Funds to Compensate Class Counsel
                  for Common Benefit Work

          A federal court’s “inherent powers of equity” provide the “‘foundation for the historic

   practice of granting reimbursement for the costs of litigation’” and allow the court to ensure

   “‘justice as between a party and the beneficiaries of his litigation.’” In re Air Crash Disaster at



                                                     4
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 5 of 13 Page ID #3009



   Florida Everglades on December 29, 1972, 549 F.2d 1006, 1018 (5th Cir. 1977) (quoting Sprague

   v. Ticonic Nat’l Bank, 307 U.S. 161, 166-67 (1939)). In class actions, a court’s authority to ensure

   compensation to attorneys that perform work for the administration of the case and that provides

   a common benefit to all plaintiffs is derived from the Supreme Court’s common benefit doctrine.

   The common benefit doctrine “reflects the traditional practice in courts of equity” and “rests on

   the perception that persons who obtain the benefit of a lawsuit without contributing to its costs are

   unjustly enriched at the successful litigant’s expense.” Boeing Co. v. Van Gemert, 444 U.S. 472,

   478 (1980). Put another way, the doctrine avoids the problem of free-riding, where “individuals

   who benefit from the litigation avoid sharing the full burden and expense of litigation by relying

   on the work of others.” Turner v. Murphy Oil USA, Inc., 422 F. Supp. 2d 676, 680 (E.D. La. 2006).

   Thus, “[a] necessary corollary to court appointment of lead and liaison counsel and appropriate

   management committees is the power to assure that these attorneys receive reasonable

   compensation for their work.” In re Linerboard Antitrust Litig., 292 F. Supp. 2d 644, 653 (E.D.

   Pa. 2003).

           Courts across the country have invoked the common benefit doctrine and recognized that

   where lead counsel’s work on behalf of a group of plaintiffs confers a benefit on others, a portion

   of the attorneys’ fees the beneficiaries pay should be allocated to lead counsel.1 “[F]oreclosing

   those recoveries as a source of funding for the common benefit work would enrich the non-

   contributing individual plaintiffs unjustly at the expense of … the lead counsel.” In re Zyprexa



   1
    See, e.g., In re Genetically Modified Rice Litig., No. 4:06 MD 1811 CDP ALL, 2010 U.S. Dist. LEXIS 19168
   (E.D. Mo. Feb. 24, 2010); In re MGM Grand Hotel Fire Litig., 660 F.Supp. 522 (D. Nev. 1987); In re Diet Drugs
   Prod. Liab. Litig., MDL No. 1203, 1999 U.S. Dist. LEXIS 1797, (E.D. Pa. Feb. 10, 1999); In re Orthopedic Bone
   Screw Prod. Liab. Litig., MDL No. 1014, 1996 U.S. Dist. LEXIS 23300 (E.D. Pa. Jun. 17, 1996); In re Lidoderm
   Antitrust Litig., No. 14-md-02521-WHO, 2017 U.S. Dist. LEXIS 129357 (N.D. Cal. Aug. 14, 2017); In re Bextra &
   Celebrex Mktg. Sales Practices & Prod. Liab. Litig., No. M:05-cv-01699-CRB, 2006 U.S. Dist. LEXIS 10902 (N.D.
   Cal. Feb. 27, 2006); In re Protegen Sling & Vesica Sys. Prods. Liab. Litig., Nos. 1:01-01387, 1387, 2002 U.S. Dist.
   LEXIS 26861 (D. Md. Apr. 12, 2002); Linerboard, 292 F. Supp. 2d at 668.


                                                           5
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 6 of 13 Page ID #3010



   Prods. Liab. Litig., 594 F.3d 113, 130 (2nd Cir. 2010) (Kaplan, J., concurring).

          Thus, courts overseeing class actions or other multidistrict cases have applied the common

   benefit doctrine to require opt-out plaintiffs to compensate plaintiffs’ management committees or

   designated lead counsel for work produced for the class. And, to ensure the availability of funds

   to equitably compensate lead counsel, courts have directed defendants to sequester and place into

   an escrow account a portion of the recoveries obtained by those individual Opt-Out Plaintiffs. As

   one court explained, “[i]n accordance with the common benefit doctrine, it has been a common

   practice in the federal courts to impose set-asides in the early stages of complex litigation in order

   to preserve common-benefit funds for later distribution.” Turner, 422 F. Supp. 2d at 680.

          The principles of equity and judicial efficiency, as well as nearly a century’s worth of

   jurisprudence, show that it is entirely within the Court’s authority to enter a set-aside order that

   compensates Class Counsel for common benefit work performed. Thus, it is necessary that the

   Court enter such an order and establish a framework for Class Counsel to seek compensation for

   their work that benefits Opt-Out Plaintiffs.

          B.      A Set-Aside Order is Appropriate in This Case

          The record here presents a strong factual basis for a set-aside order, as Class Counsel have

   “done much to craft the case against defendants,” and “[t]hat work has benefitted all litigants in

   the class action and [potential] tag-along actions.” Linerboard, 292 F. Supp. 2d at 657. Class

   Counsel has conferred a substantial benefit to Opt-Out Plaintiffs through the management of this

   litigation over the past five years, and such attorney work product that is performed for the benefit

   of all plaintiffs is considered a common benefit. See In re Pradaxa (Dabigatran Etexilate) Prods.

   Liab. Litig., No. 3:12-md-02385-DRH-SCW, 2012 U.S. Dist. LEXIS 162110, at *3-4 (S.D. Ill.

   Nov. 13, 2012) (finding that the definition of “common benefit work product” included “all work




                                                     6
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 7 of 13 Page ID #3011



   performed for the benefit of all plaintiffs, including pre-trial matters, discovery, trial preparation,

   a potential settlement process, and all other work that advances [the] litigation to conclusion.”).

          Here, Class Counsel has substantially advanced the litigation on behalf of all Class

   Members. This case involves the interplay of multiple complex factual issues which Class Counsel

   has spent considerable time discovering, analyzing, and developing. Class Counsel has already

   formulated and filed a comprehensive consolidated complaint, litigated motions to dismiss,

   successfully argued motions for class certification, and extensively negotiated and litigated the

   scope of discovery. Any plaintiff who now decides to pursue claims independently is able to enjoy

   the benefits of, among other things, the efforts described supra at 2-4.

          In addition, Opt-Out Plaintiffs will also reap the benefit of the litigation strategy Class

   Counsel has developed. As in Linerboard, Opt-Out Plaintiffs will necessarily obtain the benefit of

   the “imprimatur” of this Court on the theory espoused by Class Counsel, as well as the Court’s

   favorable rulings on the class action motions since “many of the questions entering into

   determination of class action questions [are] intimately involved with the merits of the claim.”

   Linerboard, 292 F. Supp. 2d at 659; see also Manual for Complex Litigation (Third) § 30.1 (1995)

   (“The decision on whether or not to certify a class, therefore, can be as important as decisions on

   the merits of the action and should be made only after consideration of all relevant evidence and

   arguments presented by the parties.”). Any class member that opts out thus obtains the benefit of

   “the theory of the case formulated by class plaintiffs.” Linerboard, 292 F. Supp. 2d at 659. The

   size of any Opt-Out Plaintiff’s recovery will be directly tied to the strength of the case that Class

   Counsel has developed over the past five years. As such, Class Counsel has “made a sufficient

   showing to warrant establishment of a framework to ensure that funds will be available to

   compensate them should the Court later determine such compensation is warranted.” Id. at 662.




                                                     7
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 8 of 13 Page ID #3012



          Accordingly, Class Counsel requests the Court enter the proposed order submitted

   concurrently with this motion. The proposed order is substantially similar to the orders entered in

   Linerboard, Bextra, as well as numerous other cases, and includes the following key features:

          1.      In the event that an Opt-Out Plaintiff obtains a settlement or judgment in this matter,

                  Defendants shall set aside and place into a “Milk Fee and Expense Account” 20%

                  (or another percentage designated by the Court) of such settlement or judgement,

                  with 15% deemed Class Counsel attorneys’ fees to be withheld from the settling

                  claimants’ attorney fee and 5% deemed costs to be subtracted from the client

                  portion of individual fee contracts;

          2.      The set-aside funds shall be available, at the Court’s discretion, to compensate

                  Class Counsel for their common benefit work, subject to a showing that Class

                  Counsel is entitled to such payments;

          3.      Any other counsel for one or more Opt-Out Plaintiffs that believe they have

                  performed compensable common benefit work shall also be permitted to apply to

                  the Court for compensation from the set-aside funds; and,

          4.      Any set-aside funds not paid to Class Counsel or other counsel for common benefit

                  work shall be remitted pro rata to the Opt-Out Plaintiffs from whose settlements or

                  judgments the set-aside funds were withheld.

          Class Counsel’s proposal deploys the “preferable procedure” of having Defendants set

   aside funds before distribution to Opt-Out Plaintiffs rather than requiring Class Counsel to recover

   common benefit attorneys’ fees and expenses from Opt-Out Plaintiffs directly. Linerboard, 292 F.

   Supp. 2d at 655. Class Counsel’s proposed set-aside order also includes key features that will

   protect the interests of Opt-Out Plaintiffs. First, no payments will be made from the set-aside funds




                                                    8
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 9 of 13 Page ID #3013



   unless and until approved by the Court. Id. at 669. Second, any set-aside funds not paid to Class

   Counsel for common benefit work will revert to Opt-Out Plaintiffs. Id. at 667.

              The twenty percent (20%) sequestration percentage proposed by Class Counsel, with

   fifteen percent (15%) deemed Class Counsel attorneys’ fees to be withheld from the settling

   claimants’ attorney fee and five percent (5%) deemed costs to be subtracted from the client portion

   of individual fee contracts, is appropriate considering the amount of time, work, and resources that

   have been put into this litigation over the past five years. It bears emphasis that Class Counsel does

   not propose to automatically recover twenty percent of any opt-out settlement or judgment, but

   will instead make a showing and seek Court approval for payment of any portion of an opt-out

   recovery.

              C.       Class Counsel’s Motion Is Timely

              Although no settlements or judgements have occurred between Opt-Out Plaintiffs and

   Defendants to Class Counsel’s knowledge, now is an appropriate time for the Court to establish a

   structure to ensure that Class Counsel may seek equitable compensation for their common benefit

   work.2 The Manual for Complex Litigation explains that:

              Lead and liaison counsel may have been appointed by the court to perform
              functions necessary for the management of the case but not appropriately charged
              to their client. Early in the litigation, the court should … establish the arrangements
              for [Class Counsel’s] compensation, including setting up a fund to which
              designated parties should contribute in specified proportions.

   Manual for Complex Litigation (Fourth) § 14.215 (2004). Courts are likewise in agreement that

   a set-aside order may issue before any settlement or judgment. As the court in Zyprexa explained:

              Even if no common benefit compensation had yet been earned, there would be a
              need to put a holdback method into place promptly. Without the entry of a set-aside
              order in advance of individual action settlements or judgments, individual actions
              could be dismissed after a settlement or a judgment, requiring [Class Counsel] to
              pursue separate compensation claims in any number of jurisdictions around the

   2
       To date, Kraft Foods Inc. and Sysco Corporation have elected to opt-out of the class.


                                                               9
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 10 of 13 Page ID #3014



          country.

   467 F. Supp. 2d at 266 (internal quotation omitted); see also, e.g., In re Lidoderm Antitrust Litig.,

   2017 U.S. Dist. LEXIS 129357, at *40-41 (finding that the litigation was “significantly advanced”

   enough for a set-aside order despite the fact that opt-out plaintiffs had not yet entered into

   settlement agreements or filed independent lawsuits); Turner, 422 F. Supp. 2d at 681 (finding that

   “the fact that there is no ‘common fund’ at this stage of the litigation is of no moment … The set-

   asides would be imposed to ensure that there will be adequate funds available if the plaintiffs are

   successful.”); Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 392 (1970) (finding that “nothing …

   indicates that the suit must actually bring money into the court as a prerequisite to the court’s

   power to order reimbursement of expenses.”). Entry of a set-aside order now will avoid uncertainty

   and streamline the proceedings going forward.

   II.    ANY SET-ASIDE ORDER SHOULD REQUIRE DEFENDANTS TO NOTIFY
          CLASS COUNSEL IN THE EVENT OF A SETTLEMENT OR JUDGMENT
          INVOVLING OPT-OUT PLAINTIFFS.

          It is necessary that any set-aside order entered in this litigation also requires Defendants to

   notify Class Counsel in the event that Opt-Out Plaintiffs receive any form of recovery from

   Defendants that arises out of, or is because of, the claims in this litigation. While it is possible for

   Class Counsel to confirm that Defendants are sequestering the appropriate funds from any

   settlements or judgments that occur after an Opt-Out Plaintiff files an independent lawsuit, the

   same cannot be said for any recoveries that are obtained by Opt-Out Plaintiffs without them ever

   filing suit. In the latter case, there is no means for Class Counsel to ever have knowledge of such

   a settlement, or whether or not Defendants set aside the appropriate funds to compensate Class

   Counsel for common benefit work. See Lidoderm, 2017 U.S. Dist. LEXIS 129357, at *41-42

   (finding that a court order is necessary to ensure that plaintiffs have knowledge of settlements




                                                     10
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 11 of 13 Page ID #3015



   reached between defendants and opt-outs). As such, it is necessary that any set-aside order entered

   by the Court also requires Defendants to notify Class Counsel if and when they are sued, if

   settlement discussions are commenced, or immediately upon payment by any Defendant to any

   Opt-Out Plaintiff in any way, direct or indirect, by cash or credit, as a settlement of or because of

   any claims in this action.

                                             CONCLUSION

          Class Counsel have expended enormous resources in terms of time, effort, and money to

   bring this litigation to its present posture, and all entities and individuals within the class boundary

   have received the benefits of Class Counsel’s efforts in this case. Equity requires, and

   jurisprudence supports the conclusion, that all Class Members, including Opt-Out Plaintiffs, must

   contribute to the reasonable fees and costs of Class Counsel. A set-aside order provides a means

   to ensure that Class Counsel are compensated for common benefit work and is appropriate, and

   necessary, in this litigation. For the foregoing reasons, Class Counsel requests that the Court enter

   an order that establishes the set-asides outlined herein to sequester funds from any settlements or

   judgments between any Defendant(s) and any Opt-Out Plaintiff(s) in order to compensate Class

   Counsel for common benefit work, and that requires Defendants to give notice to Class Counsel

   of any such settlements or judgments. Class Counsel also prays for any additional or alternate

   relief to which they may be entitled.

   Dated: October 24, 2018.                                Respectfully submitted,

                                                          BY: /s/ Don Barrett
                                                          John W. (“Don”) Barrett (MSB#2063)
                                                          BARRETT LAW GROUP, P.A.
                                                          404 Court Square
                                                          Post Office Box 927
                                                          Lexington, Mississippi 39095
                                                          Telephone: (662) 834-2488
                                                          Facsimile: (662) 834-2628



                                                     11
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 12 of 13 Page ID #3016



                                             dbarrett@barrettlawgroup.com

                                             Dianne M. Nast
                                             NASTLAW LLC
                                             1101 Market Street
                                             Suite 2801
                                             Philadelphia, Pennsylvania 19107
                                             Telephone: (215) 923-9300
                                             Facsimile: (215) 923-9302
                                             Email: dnast@nastlaw.com

                                             Michael Roberts
                                             ROBERTS LAW FIRM, P.A.
                                             20 Rahling Circle
                                             Mailing Address: P.O. Box 241790
                                             Little Rock, Arkansas 72223
                                             Telephone: (501) 821-5575
                                             Facsimile: (501) 821-4474
                                             Email: mikeroberts@robertslawfirm.us

                                             Co-Lead Class Counsel for Plaintiffs




                                        12
Case 3:13-cv-00454-NJR-SCW Document 374 Filed 10/24/18 Page 13 of 13 Page ID #3017



                                     CERTIFICATE OF SERVICE

          I hereby certify that on October 24, 2018, the foregoing was electronically filed with the

   Clerk of Court via the CM/ECF filing system, which sent notification of such filing to all counsel

   of record.

                                                /s/ Don Barrett
                                                John W. (“Don”) Barrett




                                                  13
